DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 2 of the remarks, filed on May 04, 2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 24-28, 34, 37, and 40 has been withdrawn. 
Applicant’s arguments, see pages 2 and 3 of the remarks, filed on May 04, 2021, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 21-29 has been withdrawn. Applicant note that claims 21-29 didn’t indicate as allowable subject matter because they are rejected under 35 U.S.C. 112(a).
Applicant’s arguments, see page 3 of the remarks, filed on May 04, 2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 26-28 and 35-37 has been withdrawn. 
Applicant’s arguments, see pages 3-8 of the remarks, filed on May 04, 2021, with respect to 35 U.S.C. 102/103 have been fully considered and are persuasive.  The rejection of claims 39, 40/30, 32, 33 has been withdrawn. Applicant note claims 21, 23, and 24 were not rejected under 35 U.S.C. 103 because they are apparatus claims which are structural different than the method claims 30, 32, and 33. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Droz et al. (US 2019/0052844 A1).
Applicant's arguments filed on May 04, 2021 have been fully considered but they are not persuasive. 
Regarding the rejections of claims 21-40 rejected under the double patenting, the Applicant’s arguments on page 2 of the remarks have been fully considered by the . 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 30 (line 6) and claim 39 (line 5), the term “wherein the first signal is a modulated signal” fails to provide proper antecedent basis for the claimed subject matter. According to the invention discussed in the specification and shown in the embodiment of Figure 1A, the first signal is generated by the digital imaging circuit (102), but the modulated signal is generated by the modulator (104c) of the transceiver (104). 

Claim Objections
Claims 21-29 are objected to because of the following informalities:  
Claim 21, line 4, “transceiver configured to” should be “transceiver, the digital circuit configured to”; and line 8, “connected to the processor” should be “operably connected to the processor” in consistence with the language recited in line 3 of the claim.
Claim 27, line 2, “is configured to” should be “is further configured to”.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claim 21 raises the issue of new matter because the amended claim 21 recited “the sensor comprising a digital circuit and a transceiver” and “detect a second signal … from at least one object illuminated by an imaging sensor”. 
According to the invention discussed in the specification and shown in the embodiment of Figure 1A, the advanced ration system (100) recited in claim 21 comprising: a processor (110); a sensor (such as a 3D image sensor) comprising a digital circuit (digital image circuit 102); a transceiver (XCVR 104); and an array (106). However, Figure 1A does not show and the specification fails to mention that the 3D image sensor comprising both the digital imaging circuit (102) and the XCVR (104). Further, no two separate sensors are shown, such as a sensor and an imaging sensor 
Claims 22-29 depend either directly or indirectly from claim 21, therefore they are also rejected.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, lines 9-10, the term “the transceiver” lacks antecedent basis since two transceivers were recited in the amended claim 21.
Claims 22-29 depend either directly or indirectly from claim 21, therefore they are also rejected.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,560,685. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in claims 21-23 of the instant application are recited in claim 1 of U.S. Patent No. 10,560,685 with slightly difference language, for . 
Although the conflicting claims 21/1, 30/8, and 39/15 are not identical, they are not patentably distinct from each other because the broader claims of the instant application would have been obvious in view of the narrow issued claims of the U.S. Patent No. 10,560,685 (see In re Emert, 124 F.3d 1458, 44USPQ2d 1149).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30, 32-33, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable by TSUTSUI (US 2010/0046667 A1), hereinafter “Tsutsui” in view of 
Regarding claim 39, Tsutsui discloses alternative wireless communication systems, for example, the wireless communication system shown in Figure 1 comprises a transmitter section 10 and a receiver section 50, wherein the control unit 22 is used to control the operations by the transmitter section 10 to: generate a first signal (the output(s) from block elements 12) including a polyphase sequence (orthogonal pilot sequence) based on a configuration condition; apply a digital transmit beamforming (by the pre-coder or beamforming circuit 11) to the generated first signal; emit the first signal via an array (antenna 15), wherein the first signal is a modulated signal (modulated by the transmitter circuits 13a-13d); and detect a second signal (by the control unit 22 or the beam measuring unit 62 of the receiver section 50) comprising at least portion of the emitted first signal (received by the antenna 51 from the transmitter section 10, wherein feedback information input to the control unit 22 of the transmitter section 10) that is reflected from at least one object. Also see paragraphs [0038]-[0043], [0048]-[0050], and [0065].
Tsutsui fails to show or teach that the detected second signal comprising at least portion of the emitted first signal that is reflected from at least one object illuminated by an imaging sensor.
Prater illustrates a 3D ultrasonic diagnostic imaging system in Figure 1 and teaches that 2D or 3D images can be scanned with 128 transmit and receive scanlines in the transmitter section and/or the receiver section of the 3D ultrasonic diagnostic imaging system. See abstract, col. 1, lines 8-54, col. 3, lines 1-25, and claim 1.

However, both Tsusaui and Prater fail to teach that the emitted first signal that is reflected from at least one object illuminated by an imaging sensor as now amended.
Droz illustrates a communication system in Figure 1 comprising at least a controller (104 which may include one or more processors, paragraph [0040], to control loop feedback apparatus, paragraph [0041]) in communications with the LIDAR sensor (106) and the image sensor (126). 
Droz further teaches that the receiver (122) of the LIDAR sensor is configured to detect reflections of an emitted light pulse from the transmitter (120) of the LIDAR sensor and/or from the image sensor (126). See paragraphs [0023], [0034], [0045], [0053], and [0099].
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Droz that Tsusaui’s receiver and/or Prater’s receiver is capable of detecting a second signal comprising at least potion of the emitted first signal that is reflected from at least one object illuminated by an imaging sensor as a feedback signal, such as the image sensor (126) in order to detect a second signal which is a portion of an emitted first signal reflected from an image sensor of another circuitry by a receiver section and transmit 
Regarding claims 30 and 32, claims 30 and 32 are method claims and recite features similar to claim 39 for the similar reasons described in claim 39 above.
Regarding claims 33 and 40, although Tsutsui does not explicitly show or teach the claimed limitations as recited in the claims, it appears well known to a skilled person in the art that the orthogonal pilot sequence and the pre-coder 11 shown in Figure 1 of the wireless communication system includes PN or pseudo noise or random sequences in order to identify at least one pseudo-noise (PN) sequence for sensing the at least one object; and map the at least one PN sequence to at least one transmit beam in a frequency and time domain in Tsutsui’s MIMO communication system. See HUANG et al. (US 2018/0212730 A1), paragraph [0003], and Ibrahim et al. (US 9,184,794 Ba), Figure 4A and col. 7, lines 21-25. 

Allowable Subject Matter
Claims 31 and 34-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/YOUNG T. TSE/Primary Examiner, Art Unit 2632